 Case 3:19-cv-03048-M-BH Document 23 Filed 04/12/21                Page 1 of 1 PageID 317



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

SHAMIM A. CHOWDHURY and                        §
LIZA S. CHOWDHURY,                             §
           Plaintiffs,                         §
                                               §
v.                                             §    Civil Action No. 3:19-CV-3048-M-BH
                                               §
WELLS FARGO BANK, N.A.,                        §
         Defendant.                            §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge for plain error, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court.

       Defendant Wells Fargo Bank, N.A.’s Motion for Summary Judgment, filed October 23, 2020

(doc. 11), is GRANTED. By separate judgment, the plaintiffs’ claims will be DISMISSED with

prejudice.

       SIGNED this 12th day of April, 2021.


                                            _________________________________
                                            BARBARA M. G. LYNN
                                            CHIEF JUDGE
